                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID B. TROUTMAN,                                    :          No. 3:18cv2070
             Plaintiff                                :
                                                      :          (Judge Munley)
                                                      :
        v.                                            :
                                                      :
HYDRO EXTRUSION USA, LLC,                             :
and/or SAPA EXTRUSIONS, INC.,                         :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is the defendant’s motion seeking dismissal

of the plaintiff’s civil rights claims pursuant to Federal Rule of Civil Procedure

12(b)(6). The matter has been briefed and is ripe for disposition.

Background

       Plaintiff David Troutman has brought a sexual harassment/hostile work

environment lawsuit against his employer Hydro Extrusion USA, LLC1

(hereinafter “Hydro Extrusion”) for violating Title VII of the Civil Rights Act of 1964

and 1991 and the Pennsylvania Human Relations Act for exposing the plaintiff to

a hostile work environment because of his sexual orientation.2 (Doc. 1). On


1
  The employer changed its company name from Sapa Extrusions, Inc. to Hydro
Extrusion, LLC. For purposes of this opinion, we will address the employer as
Hydro Extrusion.
2
  The plaintiff also claimed that he experienced gender stereotype discrimination.
Employment gender stereotype discrimination occurs when an employer makes
August 12, 2012, Defendant Sapa hired the plaintiff as a full-time employee. (Id.

at ¶15). The plaintiff was promoted to the position of senior extruder on October

10, 2014. (Id. at ¶16). Shortly after the plaintiff began his new position, he was

asked if he was gay, to which he responded in the affirmative. (Id. at ¶17).

Since this communication, the plaintiff claims that he has been subjected to

continuous sexual harassment by co-workers and managers.

      For example, the plaintiff was exposed to sexually explicit and derogatory

language and conduct discriminating against the plaintiff’s sexual-orientation,

including, but not limited to the following: being called a “faggot”; being referred

to as “fairy boy”; overhearing another employee announce over the company

radio that the plaintiff “is a pickle splitter”; having penis shaped sex toys placed in

his locker; having male employees begin discussing how much they like “pussy”

after he walked into the office; being told that his head “looks like a penis”;

hearing that new employees were warned to be “cautious” of him because he is a


an adverse employment decision because an employee fails to conform to
gender norms. Price Waterhouse v. Hopkins, 490 U.S. 228, 258 (1989). For
example, if a gender non-conforming male is portraying female characteristics in
the workplace and experiences discrimination because of these external
characteristics while a gender conforming female portrays these same traits but
experiences a different employment outcome, then gender stereotype
discrimination has occurred. Id. The plaintiff in this case, however, is not
alleging that he was discriminated against because he acted stereotypically gay;
he claims that he experienced discrimination because he was actually gay. (Doc.
1, ¶¶ 17-18). As a result, we construe the pleadings to allege sexual orientation
discrimination as opposed to gender stereotype discrimination.
                                         2
“flamboyant gay guy”; being told that he is “feminine”; seeing sexually explicit

drawings in the bathroom stall and his locker naming the plaintiff and his

supervisor, with whom the plaintiff allegedly had a relationship; and, seeing

“#firetroutman” written in the bathroom. (Id. at ¶18).

      After each of these incidents, the plaintiff objected to and reported the

harassment and abuse to Defendant Sapa’s human resource department.

Although the plaintiff reported these incidents, the harassment and discrimination

continued unabated. (Id. at ¶¶19, 24-29).

      After exhausting all of the appropriate administrative remedies with the

Pennsylvania Human Relations Commission, on October 24, 2018, the plaintiff

filed a 6-count complaint against the defendant. (Id.) Count 1 of the plaintiff’s

complaint claims that the defendant exposed him to a hostile work environment

because of his sexual orientation in violation of Title VII of the Civil Rights Act.

(Id.) Count 2 of the plaintiff’s complaint claims that the defendant retaliated

against the plaintiff after the plaintiff spoke out against the defendant’s

employment practices. (Id.) Count 3 pleads that the defendant was negligent for

failing to implement a uniformly enforced policy against sex-based harassment,

discrimination, and retaliation in violation of Title VII. (Id.) Count 4 alleges that

the defendant took unlawful actions in violation of the Pennsylvania Human

Relations Act. (Id.) Count 5 is a retaliation claim in violation of the Pennsylvania

                                           3
Human Relations Act. (Id.) Count 6 seeks to impose punitive damages on the

defendant. (Id.) On February 12, 2019, the defendant filed the instant motion to

dismiss. (Doc. 9). The matter has been briefed and is ripe for disposition.

Jurisdiction

      As this case is brought pursuant to 42 U.S.C. § 1981 for employment

discrimination violations, we have jurisdiction under 28 U.S.C. § 1331 (“The

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treatises of the United States.”). We have supplemental

jurisdiction for the plaintiff’s claim arising under the Pennsylvania Human

Relations Act pursuant to 28 U.S.C. § 1367.

Legal Standard

      The defendant filed its motion to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). The court tests the sufficiency of the

complaint’s allegations when considering a Rule 12(b)(6) motion. All well-

pleaded allegations of the complaint must be viewed as true and in the light most

favorable to the non-movant to determine whether, “‘under any reasonable

reading of the pleadings, the plaintiff may be entitled to relief.’” Colburn v. Upper

Darby Twp., 838 F.2d 663, 665-66 (3d Cir. 1988) (quoting Estate of Bailey by

Oare v. Cnty. of York, 768 F.2d 503, 506 (3d Cir. 1985)). The plaintiff must

describe “‘enough facts to raise a reasonable expectation that discovery will

                                            4
reveal evidence of’ [each] necessary element” of the claims alleged in the

complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Moreover, the

plaintiff must allege facts that “justify moving the case beyond the pleadings to

the next stage of litigation.” Id. at 234-35. In evaluating the sufficiency of a

complaint the court may also consider “matters of public record, orders, exhibits

attached to the complaint and items appearing in the record of the case.”

Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.2 (3d Cir.

1994) (citations omitted). The court does not have to accept legal conclusions or

unwarranted factual inferences. See Curay-Cramer v. Ursuline Acad. of

Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

      The federal rules require only that plaintiff provide “a short and plain

statement of the claim showing that the pleader is entitled to relief,” a standard

which “does not require detailed factual allegations,” but a plaintiff must make “a

showing, rather than a blanket assertion, of entitlement to relief that rises above

the speculative level.” McTernan v. N.Y.C., 564 F.3d 636, 646 (3d Cir. 2009)

(citations and internal quotations and quotation marks omitted). The “complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                          5
Twombly, 550 U.S. at 570). Such “facial plausibility” exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). “[T]he factual detail in a complaint [cannot be] so undeveloped that it

does not provide a defendant the type of notice of claim which is contemplated

by Rule 8.” Phillips, 515 F.3d at 232 (citation omitted). “Though a complaint

‘does not need detailed factual allegations, . . . a formulaic recitation of the

elements of a cause of action will not do.’” DelRio-Mocci v. Connolly Props., Inc.,

672 F.3d 241, 245 (3d Cir. 2012) (quoting Twombly, 550 U.S. at 555).

      The Supreme Court has counseled that a court examining a motion to

dismiss should “begin by identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S. at

679. Next, the court should make a context-specific inquiry into the “factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement

to relief.” Id. at 681.




                                           6
Discussion

        As noted above, the plaintiff alleges that the defendant fostered and

perpetuated a hostile and offensive work environment in violation of Title VII of

the Civil Rights Act. (Doc. 1). The defendant has responded by filing a motion

seeking to dismiss Counts 1, 2, 3, 4, 5, and 6 of the plaintiff’s complaint. (Doc.

9). Counts 1, 2, and 3 pertain to the plaintiff’s federal claims while counts 4, 5,

and 6 address the plaintiff’s Pennsylvania state law claims. We will discuss each

of these issue in turn.

   I.      Federal Causes of Action

        Count 1, the plaintiff’s Title VII sexual orientation discrimination claim,

Count 2, the plaintiff’s Title VII retaliation claim, and Count 3, the plaintiff’s Title

VII negligence claim are all federal causes of action over which we have subject

matter jurisdiction. 28 U.S.C. § 1331. We will discuss each of these claims in

turn.

        A. Title VII Claim

        Plaintiff’s complaint alleges a violation of Title VII based upon sexual

orientation harassment/discrimination. The first issue raised by the defendant is

that plaintiff cannot have a cause of action under Title VII because sexual

orientation discrimination is not prohibited by that statute. Plaintiff argues that

sexual orientation discrimination is in fact discrimination because of sex and

                                             7
should be prohibited by Title VII. After a careful review, we find that although

plaintiff’s position may be correct in certain jurisdictions, the precedent in the

Third Circuit favors the defendant’s position.

       Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment

practice for an employer ... to discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of

such individual's race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–

2(a)(1). The issue here is whether discrimination based upon “sexual

orientation” is discrimination “because of sex” under Title VII. The Third Circuit

Court of Appeals has addressed this issue and concluded that sexual orientation

discrimination is not discrimination on the basis of sex for Title VII purposes. See

Bibby v. Phila. Coca Cola Bottling Co., 260 F.3d 257, 261 (3d Cir. 2001). The

Third Circuit reasoned that Title VII does not protect against sexual orientation

discrimination because Congress rejected legislation expressly including sexual

orientation as a protected class. Id.

      The trend in other circuits appears to be inclusion of sexual orientation

under Title VII’s protections. See Hively v. Ivy Tech. Cmty. Coll. of Indiana, 853

F.3d 339, 358 (7th Cir. 2017); Zarda v. Altitude v. Express, Inc., 883 F.3d 100,

131–32 (2d Cir. 2018), cert. granted sub nom. Altitude Exp., Inc. v. Zarda, No.




                                           8
17-1623, 2019 WL 1756678 (U.S. Apr. 22, 2019).3 Supreme Court dicta also

advocates for the rights and dignity of gay people. For example, in Lawrence v.

Texas, 539 U.S. 558 (2003), the Supreme Court stated that homosexuals are

“entitled to respect for their private lives,” Id. at 578, and “still retain their dignity

as free persons.” (emphasis added) Id. at 566.4

      The law of the Third Circuit, however, remains clear – sexual orientation is

not covered by the protections of Title VII. Bibby, 260 F.3d at 265.

Consequently, we will dismiss the plaintiff’s Title VII claim.




3
  Influential in these cases was a 2015 decision where the Equal Employment
Opportunity Commission—the agency responsible for interpreting Title VII—held
for the first time that “sexual orientation is inherently a ‘sex-based consideration .
. . [and] is necessarily an allegation of sex discrimination under Title VII.”
Baldwin v. Foxx, EEOC Decision No. 0120133080, 2015 WL 4397641, at *5 (July
15, 2015). The Commission interpreted Title VII’s prohibitions to preclude
employers from relying upon sex-based considerations or taking gender into
account when making employment decisions. Id. (citing Price Waterhouse, 490
U.S. at 239-42). The EEOC held that Title VII prohibitions “appl[y] equally in
claims brought by lesbian, gay, and bisexual individuals . . .” Id.
4
  Additionally, when the Court required states to recognize lawful same-sex
marriages performed in other States, the Court stated that “[t]here is dignity in the
bond between two men or two women who seek to marry and in their autonomy
to make such profound choices.” (emphasis added) Obergefell v. Hodges, 135
S. Ct. 2584, 2599 (2015). In this landmark decision, the Supreme Court
emphasized the importance of allowing gay people to express their identity while
maintaining their dignity and liberty in a free society. Id. As a result, the
plaintiff is not a protected class under Title VII and he has not pled a viable
discrimination claim.
                                             9
      B. Title VII Retaliation Claim

      The defendant also seeks to dismiss Count 2, the plaintiff’s retaliation

claim. (Doc. 1). Title VII's anti-retaliation provision separately tells us that it is

unlawful “for an employer to discriminate against any of his employees ...

because [the employee] has opposed any practice made an unlawful

employment practice by this subchapter[.]” 42 U.S.C. § 2000e-3(a). As stated

above, under Third Circuit precedent, sexual orientation discrimination is not a

viable claim under Title VII. See Bibby, 260 F.3d at 265. Consequently, there is

no underlying discrimination claim under Title VII. See id.; but see Zarda, 883

F.3d at 117-19; see also Hively, 853 F.3d at 341-352. We will, therefore, dismiss

the plaintiff’s retaliation claim.

      C. Title VII Negligence Claim

      The defendant is seeking to dismiss Count 3, the plaintiff’s Title VII

negligence claim. This court has found that an employee can raise a negligence

claim as it applies to Title VII where an employer fails to take remedial action

upon notice of harassment. Turlip v. N. Pocono Sch., Dist., No. 05CV1182, 2006

WL 547924, at *2 (M.D. Pa. Mar. 6, 2006). Although the plaintiff may assert

negligence under Title VII, he is precluded from raising a sexual orientation

discrimination claim under Title VII. See Bibby, 260 F.3d at 265. Consequently,

we will dismiss the plaintiff’s negligence claim.

                                           10
   II.     State Causes of Action

         The defendant is also seeking to dismiss Counts 4, the plaintiff’s PHRA

Claim, Count 5, the plaintiff’s PHRA Retaliation Claim, and Count 6, the plaintiff’s

claim for punitive damages. Supplemental jurisdiction enables federal courts to

hear state law claims over which there is no independent basis of jurisdiction. 28

U.S.C. § 1367; Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 349, 108 S.Ct.

614, 618, 98 L.Ed.2d 720 (1988). Supplemental jurisdiction depends upon the

existence of subject matter jurisdiction over other claims in the action. Pursuant

to 28 U.S.C. § 1367, “district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy....” 28 U.S.C. §

1367(a); see also Sinclair v. Soniform, Inc., 935 F.2d 599, 603 (3d Cir.1991).

         Section 1367(c) permits a court to decline to exercise supplemental

jurisdiction where “the district court has dismissed all claims over which it has

original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Carnegie–Mellon, 484 U.S.

at 350 (“when the federal-law claims have dropped out of the lawsuit in its early

stages and only state-law claims remain, the federal court should decline the

exercise of jurisdiction by dismissing the case without prejudice.”) (footnote

omitted); Fuentes v. South Hills Cardiology, 946 F.2d 196, 198 n. 3 (3d Cir.1991)




                                          11
(dismissal of “pendent state law claim[ ]” proper where federal claims dismissed

for lack of subject matter jurisdiction).

       As previously discussed, we dismissed the plaintiff’s Title VII claim

because Third Circuit precedent precludes employees from raising a Title VII

claim on sexual orientation discrimination grounds. Because the plaintiff’s

federal claims have been dismissed, there are no other grounds for supplemental

jurisdiction. United Mine Workers v. Gibbs, U.S. 715, 725 (1966); 28 U.S.C. §

1367(c)(3). As a result, supplemental jurisdiction will no longer be exercised in

this case. See id. The plaintiff’s state law claims as set forth in Counts 4 through

6 are dismissed.

Conclusion

      Under Third Circuit precedent, Title VII does not protect employees from

sexual orientation discrimination. For the reasons stated above, Count 1 through

3 of the plaintiff’s complaint will be dismissed. Because the plaintiff’s federal

claims have been dismissed, we no longer have supplemental jurisdiction over

the plaintiff’s state law claims. Consequently, we will dismiss Counts 4 through 6

of the plaintiff’s complaint. We will dismiss Counts 1 through 6 with prejudice as

an amendment to the complaint would be futile as the plaintiff has pled causes of

action for which no legal remedy exists under Third Circuit precedent. See

Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (holding that district courts

                                            12
must permit a curative amendment within a set period of time unless such an

amendment would be inequitable or futile). An appropriate order follows.



Date: May 24, 2019




                                        BY THE COURT:



                                        s/ James M. Munley
                                        JUDGE JAMES M. MUNLEY
                                        United States District Court




                                       13
